Filed 4/14/16
                           CERTIFIED FOR PUBLICATION

                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                     DIVISION ONE

                               STATE OF CALIFORNIA



JOSE LOPEZ,                                       D066388

        Plaintiff and Respondent,

        v.                                        (Super. Ct. No. 37-2012-00099849-
                                                   CU-PO-CTL)
WATCHTOWER BIBLE AND TRACT
SOCIETY OF NEW YORK, INC.,

        Defendant and Appellant.



        APPEAL from an order of the Superior Court of San Diego County, Joan M.

Lewis, Judge. Reversed.

        Williams Iagmin and Jon R. Williams for Defendant and Appellant.

        The Zalkin Law Firm, Irwin M. Zalkin and Devin M. Storey; Pine & Pine,

Norman Pine and Scott Tillet, for Plaintiff and Respondent.


        Jose Lopez sued the national Jehovah's Witnesses organization, Watchtower Bible

and Tract Society of New York, Inc. (Watchtower), alleging his Bible instructor sexually

abused him in 1986 when he was a child. Lopez asserted several legal theories, including

failure to warn, negligent supervision, and negligent hiring/retention. After contentious
discovery disputes, the court issued two discovery orders against Watchtower: (1)

compelling the deposition of an individual (Gerrit Lösch) whom the court found was a

"managing agent" of Watchtower; and (2) ordering the production of documents in

Watchtower's files pertaining to other perpetrators of child sexual abuse. When

Watchtower failed to comply with these orders, the court granted Lopez's motion for

monetary and terminating sanctions, struck Watchtower's answer, and entered

Watchtower's default.1

       On appeal, Watchtower challenges the validity of the discovery orders and

contends the court abused its discretion in failing to impose lesser sanctions. We reject

Watchtower's challenges to the document production order, but conclude the court erred

in ordering Watchtower to produce Lösch for his deposition. The factual record does not

support the court's finding that Lösch was Watchtower's "managing agent" and therefore

the court erred in sanctioning Watchtower for Lösch's nonattendance at the deposition.

(See Code Civ. Proc., §§ 2025.280, 2025.450.)2 We additionally conclude that under the

particular circumstances of this case, the court erred in issuing terminating sanctions as

the initial remedial measure without first attempting to compel compliance with its

discovery orders by using lesser sanctions and/or by imposing evidentiary or issue

sanctions.



1     The court later entered a default judgment in Lopez's favor for $13.5 million. This
judgment is the subject of a separate appeal.

2      Statutory references are to the Code of Civil Procedure unless otherwise specified.


                                             2
       Accordingly, we reverse the order compelling the Lösch deposition and the entry

of default based on the terminating sanctions. We remand for the court to consider the

appropriate sanctions for Watchtower's violation of the document production order. The

initial measure should be a remedy that is less onerous than a terminating sanction.

                  FACTUAL AND PROCEDURAL BACKGROUND

                               A. Summary of Allegations

       The Jehovah's Witnesses is a religion with more than 1.2 million members in

about 13,777 congregations in the United States. During the relevant times, Watchtower

supervised the local congregations and was responsible for the religion's policies and

administrative matters. Jehovah's Witnesses congregations are comprised of elders

(spiritual leaders responsible for congregation governance), ministerial servants

(performing administrative tasks), and various levels of baptized members, including

publishers (rank-and-file members). As stipulated by the parties, congregation elders

serve as agents for Watchtower.

       In June 2012, 34-year-old Lopez filed a complaint against Watchtower and the

Linda Vista Spanish Congregation of Jehovah's Witnesses (Linda Vista congregation),

seeking damages for sexual abuse committed by Gonzales Campos in 1986 when Lopez

was about seven years old. In his amended complaint, Lopez alleged that in the mid-

1980's, Lopez's mother was a baptized Jehovah's Witnesses member associated with the

Linda Vista congregation, and received Bible study from a congregation elder, Joel

Munoz. Munoz recommended to Lopez's mother that Lopez should be receiving Bible

study instruction and she "should approach [Campos] because he was very good with


                                             3
children." Following this direction, Lopez's mother spoke with Campos and Campos

began giving lessons to Lopez. After Campos had given Lopez several Bible study

lessons, and in the context of a Bible study lesson, Campos sexually molested Lopez.

         Lopez reported the abuse to his mother, who reported it to Elder Munoz and his

wife. The next day, several elders from the Linda Vista congregation came to Lopez's

home and spoke to Lopez's mother about the abuse. One of the elders asked Lopez to

show him, on a teddy bear or doll, where Campos had touched him. Soon after, Lopez's

family left the congregation and Lopez had no additional contact with Campos.

         At the time of the abuse, Campos was directed by Linda Vista congregation

leaders to provide Bible instruction to Lopez and other minors. In giving the Bible study

lessons to minors, Campos filled out a form for each study session, identifying the Bible

study student, address, and date of the lesson, and submitted each form to a congregation

elder.

         About four years earlier, in approximately 1982, Campos had allegedly sexually

molested another young boy from the Linda Vista congregation. Soon after the abuse,

this earlier victim reported the abuse to his mother, who reported the abuse to two church

elders. When questioned by the elders, Campos confessed to acting inappropriately. The

elders nonetheless continued to hold Campos out as safe to be around children, and

affirmatively recommended him to serve as a Bible study instructor.

         Campos had been a member of the Linda Vista congregation since about 1979. In

1987, Campos became associated with another Jehovah's Witnesses congregation (La

Jolla Spanish Congregation of Jehovah's Witnesses, also known as Playa Pacifica


                                             4
Spanish Congregation of Jehovah's Witnesses (La Jolla congregation)). In about 1988,

La Jolla congregation elders appointed Campos to a ministerial servant position, and

Watchtower approved the appointment. While serving as a ministerial servant, Campos

frequently preached at the Linda Vista and La Jolla congregations, and continued to teach

Bible study to Jehovah's Witnesses children. In 1993, Watchtower approved Campos's

appointment as elder of the La Jolla congregation, and he was later appointed secretary of

the congregation, placing him on the congregation's governing "Service Committee."

       Lopez alleged that Campos sexually abused at least eight other Jehovah's

Witnesses children between 1982 and 1995, including when Campos served as an elder.

Some of these abuse incidents were reported to congregation elders.

       Based on these allegations, Lopez's amended complaint asserted six causes of

action against Watchtower and the Linda Vista congregation: negligence; negligent

supervision/failure to warn; negligent hiring/retention; negligent failure to warn, train or

educate; sexual battery; and sexual harassment. Lopez alleged defendants were negligent

because they knew or should have known of Campos's "dangerous and exploitive

propensities and/or that [he] was an unfit agent"; they allowed Campos to come into

contact with Lopez without supervision; they failed to tell or concealed from Lopez and

his parents that Campos had previously sexually abused minors; they failed to tell law

enforcement officials that Lopez had been sexually abused, making it less likely Lopez

would receive medical/mental health care and treatment; and they held out Campos to

Lopez and his parents as being in good standing and trustworthy. Lopez claimed "[b]y

retaining and promoting [Campos] after learning of his past sexual abuse of children,


                                              5
[Watchtower] ratified and authorized [Campos's] conduct." Lopez alleged "[d]efendants

acted with willful and conscious disregard of the rights and safety of others by repeatedly

ignoring warnings and complaints that [Campos] had committed acts of sexual abuse

upon minors and allowing [Campos] to attain and retain elevated positions within the

Jehovah's Witness[es] religion . . . [w]here he had access to unsuspecting minors."

       Lopez alleged the lawsuit was timely under California law. (See § 340.1, subds.

(a), (b)(1), (2).) Lopez claimed Campos's sexual abuse resulted in "various psychological

coping mechanisms" that precluded him from "ascertaining the resulting damages from

that conduct, or the wrongfulness of [Campos's] conduct" and that he did not discover the

"causal relationship between the molestation and adulthood psychological injuries" until

April 2012.

       Lopez later amended the complaint to add a punitive damage claim.

                                  B. Discovery Disputes

                1. Discovery Relating to Campos's Molestation of Others

       At some point before February 2013, Lopez propounded document requests on

Watchtower. The requests sought documents pertaining to written complaints and

investigations concerning Campos's sexual abuse of other victims. Watchtower identified

responsive documents, but declined to produce them on the basis of the First

Amendment, overbreadth, clergy-penitent privilege, and third-party privacy rights.

Watchtower also refused to produce any documents generated after the date Lopez was

allegedly abused (1986), stating the documents were not relevant or admissible, and thus

not discoverable.


                                             6
       Lopez moved to compel the production of the documents, and the court granted

the motion in part. After briefing and a hearing, the court broadly rejected Watchtower's

arguments regarding scope, overbreadth, privacy, and the First Amendment. On the

penitential-communications privilege, the court conducted an in camera hearing, and

found all but four of the withheld documents were not protected. In reviewing the

documents, the court applied the rule that documents created with the knowledge they

would be read by third parties were not protected by the penitential-communications

privilege. (See Evid. Code, § 1032.)3

                       2. Deposition Notices at Issue in this Appeal

       Several months later, in August 2013, Lopez's counsel notified defense counsel of

his intent to notice several depositions, including (1) Watchtower's person most qualified

(PMQ); and (2) Gerrit Lösch, a member of a Jehovah's Witnesses entity known as the

"Governing Body."

       On September 20, 2013, Lopez noticed the deposition of Watchtower's PMQ on

30 identified subject matters. The notice requested the deponent to produce 29 separate

categories of documents similar to the identified subject matters. The topics and

requested documents related to Watchtower's organizational structure, including its


3      California law defines a " 'penitential communication' " as "a communication
made in confidence, in the presence of no third person so far as the penitent is aware, to a
member of the clergy who, in the course of the discipline or practice of the clergy
member's church, denomination, or organization, is authorized or accustomed to hear
those communications and, under the discipline or tenets of his or her church,
denomination, or organization, has a duty to keep those communications secret." (Evid.
Code, § 1032.)


                                             7
committees and the Governing Body; the formulation and implementation of

organizational policies; reports of childhood sexual abuse within the organization from

1979 through the current date, including sexual abuse perpetrators other than Campos;

and Watchtower's handling of sexual abuse notifications.

      Two requests are of particular relevance here because Watchtower's failure to

provide any documents responsive to these requests was one ground for the court's

terminating sanctions order. Request No. 5 sought:

          "Any and all individual written accounts, reports, summaries, letters,
          emails, facsimiles, and records, whether or not compiled, concerning
          reports of sexual abuse of children by members of the Jehovah's
          Witnesses, including but not limited to, Governing Body members,
          district overseers, circuit overseers, elders, ministerial servants,
          pioneers, publishers, baptized publishers, and individuals from the
          time period of 1979 to the present."

Request No. 12 sought:

          "All letters, emails, facsimiles, or other documentary, tangible, or
          electronically stored information of any kind, Watchtower Bible and
          Tract Society New York, Inc. received in response to the Body of
          Elder Letter Dated March 14, 1997."4

      On October 9, Watchtower served objections to the requested documents. Those

objections included: (1) the documents seek information protected from discovery by the

4       The March 14, 1997 letter instructed elders to send a written report to Watchtower
about "anyone who is currently serving or who formerly served in a [Watchtower]-
appointed position in your congregation who is known to have been guilty of child
molestation in the past." Watchtower said this information should be kept confidential,
and instructed elders to place the reports in a " 'Special Blue' " envelope. The March 14
letter also reminded elders of prior letters stating that when a known "child molester"
moves to another congregation, a letter of introduction should be sent to the new
congregation and copies of the letter should be sent to Watchtower in the " 'Special Blue'
envelopes."


                                            8
penitential-communications privilege; (2) the documents are protected by the attorney-

client privilege and/or work-product doctrine; (3) the requests are "overly broad as to

time" and not reasonably calculated to lead to admissible evidence; (4) the disclosure of

the documents would violate third-party privacy rights; (5) the requests violate

Watchtower's First Amendment rights to religious freedom; and (6) the requests are

unduly burdensome with the intent to harass Watchtower and solicit other clients.

       In late October 2013, the court held a hearing on defendants' summary judgment

motion pertaining to the statute of limitations. After hearing argument, the court denied

the motion. The court then noted the upcoming trial date (in January 2014) and asked the

parties whether they had resolved their discovery disputes regarding the PMQ deposition.

The parties reminded the court it had ordered the parties to meet and confer on discovery

referees and notified the court that they had agreed on three names. The court then

randomly chose one of those names to serve as discovery referee: former San Diego

County Superior Court Judge Vincent Di Figlia (Referee).

       On November 7, 2013, Lopez served Watchtower with a notice of Lösch's

deposition. Watchtower objected to the deposition on the ground it "violates the 'apex-

deposition rule' " (a rule prohibiting the deposition of a high-ranking official unless the

deponent has unique or superior personal knowledge of relevant information).

Watchtower also challenged the proposed scope of the deposition.

                    3. Summary of Parties' Assertions Before Referee

       The Referee scheduled a December 13 hearing to resolve the parties' disputes

regarding (1) the PMQ deposition and document requests; and (2) Lösch's deposition.


                                              9
Lopez and Watchtower each submitted briefs regarding their respective positions on

these matters.

       On the PMQ document requests, Lopez argued the pre-abuse, postabuse, and

other-perpetrator evidence was relevant to several issues in the case, including notice,

ratification, and punitive damages. Lopez also argued the trial court had rejected many of

Watchtower's objections in ruling on the prior discovery and summary judgment motions,

and the same legal principles apply to the current document requests, including those

seeking postabuse and other-perpetrator information. On Watchtower's penitential-

communications privilege claim, Lopez argued that (as the trial court had previously

found) this privilege did not apply to documents containing statements made with

knowledge that the statements would be disclosed to third parties. Regarding

Watchtower's privacy claim, Lopez proposed that the Referee allow redaction of third-

party names and identifying information.

       On the Lösch deposition, Lopez asserted that Lösch is currently the longest

serving member on the Governing Body, and has information relevant to the formulation

and implementation of the organization's policy on childhood sexual abuse matters, as

well as specific matters concerning sexual abuse by Campos. In support, Lopez

submitted the deposition testimony (taken in another case) of Allen Shuster, a Jehovah's

Witnesses elder who has served in the Watchtower organization since 1981. Shuster

testified the Governing Body "is a committee that oversees the worldwide activity of

Jehovah's Witnesses," and is responsible for approving policies and guidelines governing




                                            10
the religion and the religious organization, including those contained in Watchtower

documents known as Body of Elder letters pertaining to child sexual abuse matters.

       In opposing the PMQ requested documents, Watchtower argued the requests were

overbroad and sought irrelevant information, and asked the Referee to limit the discovery

to a reasonable time surrounding the date of the alleged abuse (1986) and to preclude all

discovery involving perpetrators other than Campos. Watchtower also argued the

requests seek information protected by attorney-client privileges, the First Amendment,

and the penitential-communication privilege. Although Watchtower challenged the broad

scope of the requests, Watchtower did not specifically argue (or present any evidence

showing) that responding to the requests would be administratively burdensome.

       Regarding Lösch, Watchtower withdrew its apex-doctrine objection, but argued

the deposition notice was void on its face because Lösch is not an " 'officer, director,

managing agent or employee' " of Watchtower and thus a deposition subpoena was

required under section 2025.280, subdivision (b). In support Watchtower proffered the

declaration of its employee Danny Bland, who stated that based on his search of

Watchtower records, "Losch [has] never . . . been an officer, director, managing agent or

employee of Watchtower." Watchtower also asserted that a California deposition

subpoena would be ineffective to compel Lösch's deposition because he is a New York

resident. Watchtower additionally argued that any information regarding the structure,

composition, and activities of the Governing Body is irrelevant because the Governing

Body is a separate entity from Watchtower.




                                             11
                                4. Referee Recommendation

       The Referee held a hearing on December 13, 2013, at which both counsel had an

extensive opportunity to present their arguments. Several days after the hearing,

Watchtower requested permission to submit additional information regarding the

Jehovah's Witnesses' organizational structure, and the role of the Governing Body within

this structure, including that Lösch's role is solely one of a spiritual leader ("akin to the

Dalai Lama") and not "a corporate managing agent." The Referee denied the motion,

concluding the issues had been fully briefed.

       Shortly after, on December 20, the Referee issued a written order (Referee

Recommendation) concluding that Lopez should be permitted to depose Lösch in New

York as a "managing agent" and that Watchtower produce the documents requested in the

PMQ deposition notice (including Request Nos. 5 and 12).

       Regarding Lösch, the Referee stated: "The deposition testimony of Mr. Shuster

establishes that the Governing Body . . . is the principal overseer of the church's

activities. Mr. Losch is the longest serving member of the Governing Body and may well

possess knowledge pertinent to this litigation." The Referee also noted: "According to

deposition testimony given by Shuster . . . , the Governing Body approves operational

guidelines for the United States branch of the Jehovah's Witness[es] Organization,

including directives for investigating and reporting of alleged childhood sexual abuse

within the church." The Referee said that "[d]espite Mr. Bland's declaration, the referee

believes that Mr. Losch's position as a member of the Governing Body and its functions




                                              12
as described by Mr. Shuster, make Mr. Losch a managing agent" under section 2025.280,

subdivision (a).

       On the document requests, the Referee rejected each of Watchtower's objections,

including its blanket privilege and overbreadth claims. The Referee stated: "It is [my]

recommendation that the deposition of the PMQ be allowed to go forward on the topics

enumerated, and that the PMQ be required to produce the documents in question which I

believe are relevant to the subject matter of the lawsuit in many areas, including

subsequent ratification by the church, if any."

       The Referee qualified its ruling in two ways. First, the Referee stated that to

protect the "privacy rights of third parties, defendants may produce documents wherein

the names, addresses, e-mail addresses, telephone numbers and social security numbers

of third-parties have been redacted." Second, the Referee stated, "in that the court has

previously reviewed in camera and withheld some documents pursuant to Evidence Code

§§ 1033 and 1034, the referee recommends that defendant prepare a privilege log and

provide for in camera review by me those documents which may fall within the minister-

communicant and/or attorney/client or work produc[t] privileges."

                    5. Parties' Responses to Referee Recommendation

       One week later, on December 26, Lopez filed an ex parte application requesting

the court to compel Watchtower's compliance with the Referee's Recommendation.

       The next day, Watchtower filed objections to the Referee's Recommendation

under section 644, subdivision (b). With respect to Lösch, Watchtower argued the

Referee misunderstood Shuster's testimony and that the Governing Body is purely a


                                             13
religious committee that provides guidance on religious practice. Watchtower also

argued there was no evidence showing Lösch was an officer, director, or managing agent

of Watchtower and thus the court lacked authority to compel Watchtower to produce

Lösch for his deposition. In support of these arguments, Watchtower proffered Shuster's

new declaration, stating: "[T]he Governing Body . . . is not a committee that operates

within the corporate structure of Watchtower . . . and it does not make corporate policy or

decisions for Watchtower . . . . Rather, the Governing Body is a religious body that

provides spiritual guidance to Jehovah's Witnesses worldwide."

       On the document production, Watchtower argued the Referee erred by failing to

rule on each objection, and instead improperly "lump[ed]" the requests into a single

category. Watchtower also urged the court to reject the Referee's findings because the

requests were overbroad as to time and the order would impose an "enormous"

administrative burden. In support of the burden argument, it produced three new

declarations, none of which were before the Referee.

       First, Watchtower produced the declaration and supplemental declaration of

Richard Ashe, Jr., the person designated as Watchtower's PMQ, who has been an elder

since 1982 and has worked in Watchtower departments (the United States branch offices

and the Service Department) since 1999. Ashe stated in part:

          "All of the confidential letters from bodies of elders written to
          Service Department elders at Watchtower in response to the March
          14, 1997, letter are filed and maintained in the individual
          confidential congregation Service Department files for nearly 14,000
          congregations of Jehovah's Witnesses in the United States."




                                            14
          "Most of these 14,000 congregation Service Department files do not
          have any documents related to child sexual abuse. . . ."

          "The typical congregation . . . file has hundreds of pages, most of
          which are unrelated to the issue of child abuse or child molesters.
          [¶] . . . [¶] In order to review the documents in these confidential
          files it would be necessary for a Service Department elder to
          physically go through each of the nearly 14,000 congregation
          Service Department files to determine if among the hundreds of
          pages of documents in each file there happened to be any
          correspondence related to the March 14, 1997, letter to all bodies of
          elders or the issue of child abuse."

          "Only a handful of elders at [Watchtower's national office] are
          qualified and capable of going through these confidential
          congregation files. At a minimum, it would take an average of three
          to four hours to go through each of the nearly 14,000 files. That
          would mean that it would take one . . . elder approximately 56,000
          hours which works out to be 7,000 days (19.17 years), assuming he
          searched for the requested documents for . . . 8 hours per day. The
          number of days could be reduced to 2,334 days (6.39 years) if
          three . . . elders were assigned this task. Assuming the . . . elders
          who first reviewed the files were to be paid New York's current
          minimum wage of $8.00 per hour, the reasonable value of their time
          would be $448,000."

          "Given the spiritual responsibilities and workloads of the elders in
          the U.S. Service Department it would not be possible to accomplish
          these file reviews without stopping all of their other current tasks
          and responsibilities. This would cripple or severely hamper the
          operation of [Watchtower's service department] and be a spiritual
          detriment to the congregations that its elders serve."

      Watchtower also produced the declaration of its general counsel, Philip Brumley,

who stated the Referee's order would require Watchtower attorneys to review 13,777 files

and "to turn over files" containing privileged attorney-client communications and work-

product information, and would subject Watchtower attorneys to ethics violations and

malpractice claims. Brumley stated the preparation of privilege logs would take



                                           15
"thousands of hours" and prevent the legal department from providing needed legal

advice to elders.

       Watchtower also asked the court to remand the matter back to the Referee because

the "hearing . . . addressed only the scope of the [permitted] testimony" and "did not

include or address the objections that had been made to the document production."

Watchtower claimed the Referee did not consider its numerous objections, based on

"privilege, rights of privacy of third persons, attorney work product doctrine, and the

undue burden that the search, assembly and redacting of these documents would cause

upon Watchtower."

       In response to Watchtower's objections, Lopez argued Watchtower was not

entitled to challenge the Referee's determinations because the parties had agreed to

submit the issues to the Referee. (See § 644, subd. (a).) Lopez alternatively opposed

Watchtower's arguments on their merits, and stated the Referee had expressly considered

and rejected each of Watchtower's objections to the discovery. On Lösch's deposition,

Lopez argued the Referee properly found Lösch was a party-affiliated witness ("a

managing agent") and thus Lösch's deposition notice served on Watchtower was

sufficient to compel his attendance. Lopez maintained that the Referee was entitled to

rely on Shuster's deposition testimony and to reject Watchtower's contrary evidence.

       On the document requests, Lopez objected to Watchtower raising the new

administrative-burden argument, but also urged the court to reject this new claim based

on evidence showing Watchtower specifically directed congregation elders to send

reports about any person in an appointed position "known to have been guilty of child


                                            16
molestation," and instructed elders to place the reports in " 'Special Blue' envelopes" and

that the reports "should be marked 'Do Not Destroy' and be kept indefinitely." Lopez

argued that given these documentation requirements, it was not reasonable to conclude

Watchtower would need to search through each individual congregation file to locate the

responsive documents.

          C. January 2 Hearing and Order Affirming Referee Recommendation

       At the January 2 hearing, the court initially expressed concern with the scope of

the issues before it at an ex parte hearing and indicated it had not yet reviewed the

Referee Recommendation or Watchtower's objections. However, as explained in more

detail below, the court then permitted the parties to argue their points at length (including

the relevance of the evidence and administrative burden issue), asked questions, and

reviewed the submitted paperwork.

       At the conclusion of the arguments, the court requested Watchtower's counsel to

give a reasonable time estimate to locate the responsive documents, stating defense

counsel's claim it would take "nine and a half years . . . seems ludicrous." Watchtower's

counsel said the "calculations worked out to be 19.7 years with one person working seven

days a week, eight hours a day, and flying all over the countryside. And then you use

three people, and we can knock it down just shy of seven years. . . ."

       After additional discussion, the court stated it was adopting the Referee

Recommendation, and would continue the trial date 120 days to June 27. The court said,

"I don't want to have anybody coming back in to tell me they couldn't find the




                                             17
documents." In its written order (the January 2 order), the court stated it had reviewed

the Referee Recommendation "and makes it an order of the Court."

                            D. Motions After January 2 Order

       One month later, on February 4, Watchtower moved to stay the court's January 2

order, stating it intended to file a writ petition with the Court of Appeal. The court

denied the motion, finding a stay was not warranted unless it was imposed by a higher

court. At the end of the hearing, the court rejected Watchtower's suggestions it had not

adequately reviewed Watchtower's prior objections, stating "[the court] looked at the

objections on the date that you came in. You were here last [on the calendar]. And I

went ahead and signed an order adopting [the Referee Recommendation]." The court

also ordered counsel to "get that deposition on calendar forthwith." When Watchtower

counsel responded that the document production was asking for the "Impossible," the

court replied: "I understand that it's going to be quite an endeavor, but it also has been a

very long time that this has been in the making. And one of the things I recall talking

about the last time was that 90 days had already passed at the request of the documents,

and we're looking at several more months, and it was represented to me that nothing had

been done to even start the process. [¶] So I can't tell you how long it's going to take, but

it should have at least been attempted, and it wasn't the last time I made the order."

(Italics added.)

       The next month, in March 2014, Lopez's counsel moved for an order scheduling

the depositions and ordering the documents to be produced, noting that Watchtower was

refusing to cooperate with the court orders. At the hearing, Watchtower's counsel said


                                             18
Lösch's own counsel was present and "we have no ability to compel Mr. Losch to attend

[his deposition]. That's the reality of our situation." The court stated it had previously

determined (at the January 2 hearing) that Lösch was Watchtower's "managing agent"

and declined to rule on a motion to quash the deposition filed by Lösch's personal

counsel.

       The court and counsel then engaged in a lengthy colloquy pertaining to the

documents ordered to be produced. During this discussion, Watchtower's counsel

restated his strong objections to the order, repeating his position that the order requires

Watchtower to search through 14,000 congregation files and that Watchtower was unable

to do so. The court said it had made clear Watchtower should begin locating responsive

documents and asked whether this process had commenced, but Watchtower's counsel

was unable to identify a single person working on the document production. Lopez's

counsel responded that he had "grave concern[s]" about going ahead with the PMQ

deposition without any assurance the documents would be produced. He argued, "this

whole idea that they cannot produce these documents is disingenuous at best . . . ," noting

that Watchtower requests sexual abuse information from local congregations and

"keep[s] track" of these individuals, and therefore it is not credible to conclude "they just

shove [these documents] away somewhere . . . [and] don't have a database . . . ."

Watchtower's counsel replied: "[T]here's just a certain unfairness about what the court

has ordered my client to do. It is a religion with almost 14,000 congregations nationwide.

This request asks them to produce documents that were transmitted and filed manually




                                             19
into these 14,000 files involving these congregations. We explained in detail the manual

search that would have to take place."

       At the conclusion of the hearing, the court asked whether Watchtower intended to

appear at the New York deposition with documents, and Watchtower's counsel said he

believed the court abused its discretion in compelling Watchtower to produce these

documents. The court responded there was nothing it could do at this point, "[b]ut if you

show up for a deposition and documents aren't produced, and they were inappropriately

not produced, I'll be looking at other motions."

       After the hearing, the court issued an order setting the dates for the New York

depositions of Watchtower's PMQ and stating "[t]he topics of the testimony are those

previously noticed by Plaintiff" and "[a]t or before the commencement of the deposition,

Watchtower must produce all documents requested by Plaintiff . . . ." The court also

ordered Lösch's deposition to be taken on specific dates at a New York location to be

mutually agreed by the parties.

       Two weeks later, Watchtower and Lösch each filed a petition for a writ of

mandate challenging the court's January 2 order. Several days later, on March 27, 2014,

this court summarily denied both petitions, and the California Supreme Court later denied

similar petitions.

       The next week, on March 31 and April 1, Watchtower's PMQ (Ashe and

Watchtower attorney Mario Moreno) appeared and testified at their New York

depositions, but did not produce the documents at issue here. During his deposition,

Ashe testified about Watchtower prior publications that discuss the problem of child


                                            20
abuse and the significant long-term emotional and psychological damage to victims, and

the requirement that any known abuse be reported to Watchtower. Ashe also testified

that all Jehovah's Witnesses congregation files have been fully scanned into a computer

system, including child abuse reports that are "marked do not destroy" and "stay[ ]

indefinitely in [the] congregation file." He said there are 36 elders in Watchtower's

Service Department available to search the files, but their primary job is to give spiritual

guidance to congregation members and elders. Ashe said compliance with the January 2

order "would effectively shut down their duties in the Service Department for a

considerable length of the time." When asked why these documents could not be located

by an electronic search method, Ashe testified in part:

          "[The electronic system] was never designed for the 3,000,000
          documents that we scanned into it at its managing force. So to put in
          the words, technical terms used by computer support, sometimes it's
          loopy. It's not reliable all the time but to try and type in a search
          parameter, we examine this. How can we do this to be in
          compliance. There is no easy way to do that. You have to search
          every congregation file electronically to try and do that. And the
          search parameters, for example if you type in child abuse, you're
          going to get every document that has the word child in it and every
          document that has the word abuse in it."

Ashe also said that when the computer identifies a responsive document, there is usually

a brief delay ("a second delay") as the document uploads, and the document then would

have to be reviewed for attorney/client privilege and therefore "It gets very complicated."

He opined that "technically" Watchtower could not comply with the January 2 order

using the electronic search method, and that "It would take years to get that information

put together." Ashe also said "there are no [remaining] physical file[s]. Once they were



                                             21
scanned[,] all those documents were destroyed." When asked why Jehovah's Witnesses

could not devise a search for the phrase " 'do not destroy,' " Ashe responded that you "can

try to do" this search, "but you'll come up with child abuse, you'll come up with adultery,

you'll come up with bigamist marriage, you'll come up with slander, fraud, murder any

abhorrent sin."

       Lösch did not appear for his scheduled deposition.

                   E. Motion for Monetary and Terminating Sanctions

       One week after the depositions, on April 8, Lopez moved for terminating and

monetary sanctions for Watchtower's failure to comply with the court's orders to produce

the documents at the PMQ deposition and to produce Lösch for deposition. Regarding

the PMQ deposition, Lopez's counsel stated that the deponents (Ashe and Moreno) did

not produce documents responsive to Lopez's document request numbers 5 and 12.5

Lopez's counsel also discussed the recent PMQ depositions, and noted that Ashe

"testified that all of the historical records regarding child abuse that were [requested] by

Plaintiff and ordered produced have been scanned into a computer system, and that the

text of those scanned documents is searchable," but that Watchtower had made no efforts

to "create[ ] a team to search for them. . . ." Lopez additionally discussed Watchtower's

assertion of various meritless objections to earlier discovery. Lopez requested monetary

sanctions of $37,799.21, primarily for his counsel's costs in attending Lösch's New York

deposition and making a record of his nonappearance.

5      Although counsel's declaration identified "request for production numbers 4 and
12," based on other portions of Lopez's moving papers, it appears that counsel intended to
identify request numbers 5 and 12.

                                             22
       In opposition, Watchtower reasserted its challenges to the discovery orders and

alternatively argued there were insufficient grounds for terminating sanctions.

Watchtower argued terminating sanctions were not appropriate because there was no

evidence it destroyed or concealed documents, and instead it "simply cannot identify all

the documents requested and produce the unprivileged documents with a privilege log in

the limited time set by this court . . . ." Watchtower also argued it had no ability to

compel Lösch's attendance and thus should not be sanctioned for his nonappearance.

Watchtower additionally asserted that a terminating sanction would be an improper

drastic remedy because Lopez would be unable to prove his claims and therefore a

terminating order would place him in a better position than if defendants had complied

with the court's orders. Watchtower also challenged the monetary sanctions request

related to Lösch's deposition notice.

       In reply, Lopez produced a declaration of a computer expert (Rafiq Wayani), who

was consulted after Lopez's counsel learned of the scanned files on Watchtower's

computer system. Wayani opined there were methods to extract the relevant data, and

that this extraction "could take as little as two days to as long as two months," depending

on the particular system.

                                F. Court's Sanctions Order

       After conducting a hearing and considering the papers, the court granted Lopez's

sanctions motion, stating that at the January 2 hearing, it "considered the

recommendations of the discovery referee, as well as Watchtower's objections thereto,

and adopted the recommendations as the order of the court," and Watchtower had


                                             23
willfully and repeatedly refused to comply with the court's order. In its written statement

of decision, the court summarized its reasoning as follows:

          "The only facts prerequisite to imposition of a discovery sanction are
          the party's failure to comply with ordered discovery, and the failure
          was willful. . . . This Court finds that [Watchtower] failed to comply
          with this court's orders requiring [it] to produce Mr. Losch for
          deposition, and to produce the documents requested by Plaintiff in
          connection with the PMQ Notice. This Court further finds that
          Watchtower's refusal to comply with this Court's orders was
          willful. . . .

          "In opposing the motion, Watchtower made various arguments
          including that Mr. Losch was not Watchtower's managing agent. . . .
          [T]his Court has found to the contrary and has ordered his deposition
          to proceed.

          "[Watchtower] also contends that it was not required to comply with
          this Court's orders because it is exercising its appellate rights to
          challenge the validity of the underlying court orders . . . . The Court
          agrees that Watchtower is within its rights to seek appellate review.
          However, in the absence of a stay . . . , compliance . . . is required
          notwithstanding any pending writ petition or petition for review. . . .

          "At the hearing of this motion, Watchtower devoted substantial time
          expressing its disagreement with the underlying orders of this Court
          requiring the deposition of Mr. Losch, and the production of
          documents relating to childhood sexual abuse complaints. However,
          the validity of these orders is not at issue in the present motion. The
          issue raised by Plaintiff's motion involve Watchtower's non-
          compliance with this Court's orders. This Court's discovery orders
          are valid and remain in effect, and whether [Watchtower] agrees
          with the orders is inconsequential. Watchtower was ordered to
          provide discovery and did not do so.

          "In its sur-reply, [Watchtower]—citing to [Ashe's] declaration—
          states that to produce the documents sought would be so time-
          consuming as to take years to search the relevant records. However,
          the Court was unable to locate any evidence that Watchtower had at
          anytime since the Court first ordered production months ago has
          even attempted to locate responsive documents. Even at the hearing
          of this motion, Watchtower did not provide any assurances that the


                                            24
          documents were in the process of being gathered, or that any effort
          had been made to comply with this Court's orders.

          [¶] . . . [¶]

          "The Court considered ordering the imposition of either issue
          sanctions or evidence sanctions in lieu of the terminating sanctions
          requested by Plaintiff. However, Plaintiff has made a showing that
          the materials requested are relevant to nearly [every] aspect of
          Plaintiff's claim[s], including his negligence based causes of action,
          ratification based cause of action, and his prayer for punitive
          damages, as well as to Defendants' claimed statute of limitations
          defenses. Given Watchtower's willful refusal to comply with
          multiple orders of this Court, and the fact that Watchtower produced
          no evidence of any attempt to comply with this Court's orders, this
          Court finds that only terminating sanctions can effectively respond
          to Watchtower's willful refusals.

          "The Court additionally grants Plaintiff's request for monetary
          sanctions in the amount of $37,799.21 for the reasons argued in
          Plaintiff's papers, including the expenses associated with traveling to
          New York relative to the scheduled Losch deposition."6

Based on the terminating sanction order, the court entered Watchtower's default and

scheduled a default prove-up hearing.

                                      DISCUSSION

                          I. Validity of January 2 Discovery Order

       As its primary challenge to the terminating sanction and entry of default,

Watchtower contends the January 2 order is invalid and therefore its violations of the

6       We reject Watchtower's argument that we must disregard this written statement
because it came after the court's oral ruling and/or because it did not comply with
California Rules of Court, rule 3.1590. As Watchtower admits, rule 3.1590 "do[es] not
apply to law and motion matters such as this one." Additionally, Watchtower does not
cite, nor are we aware of, any authority prohibiting a court from explaining the grounds
for an oral ruling after the ruling is made. A court may explain its ruling in writing, and
the fact Lopez's counsel prepared a draft of the order is immaterial given the court's
signature on the order.

                                             25
order cannot be the basis for a discovery sanction. Watchtower contends the court erred

in ordering the Lösch deposition and the PMQ document production. Watchtower also

contends the January 2 order is void because the court did not independently consider

Watchtower's objections to the Referee Recommendation.

       As explained below, we conclude the court properly considered Watchtower's

challenges to the Referee Recommendation and did not abuse its discretion in ordering

the PMQ documents to be produced. But we determine the court order requiring

Watchtower to produce Lösch for a deposition was invalid because the record does not

contain sufficient evidence showing Lösch was Watchtower's "officer, director, managing

agent, or employee." (§ 2025.280, subds. (a), (b).)

       A. Court Independently Reviewed Objections to Referee Recommendation

       Watchtower initially contends the January 2 order is invalid because the court did

not comply with its statutory obligation to independently consider its objections to the

Referee Recommendation. (§§ 643, 644.) The record does not support this argument.

       A court may direct a special reference to a discovery referee to resolve the parties'

discovery disputes. (§ 639.) If the trial court orders the reference without the parties'

consent, "[t]he referee's factual findings are advisory recommendations only; they are not

binding unless the trial court adopts them." (In re Marriage of Petropoulos (2001) 91
Cal. App. 4th 161, 177 (Petropoulos); § 644. subd. (b).) In determining whether to adopt

the findings, the court must "independently consider[ ] the referee's findings and any

objections and responses thereto filed with the court." (§ 644, subd. (b); Marathon Nat.

Bank v. Superior Court (1993) 19 Cal. App. 4th 1256, 1261 (Marathon).)


                                             26
       The court has broad discretion to determine the best method for considering a

party's challenges to the referee's findings, and the court is not required to hold a hearing

or conduct a de novo analysis of the underlying arguments. (See § 644, subd. (b);

Marathon, supra, 19 Cal.App.4th at p. 1261.) In its review, the court should give the

referee's findings " 'great weight' " and focus on the parties' objections to those findings.

(Petropoulos, supra, 91 Cal.App.4th at p. 176.) We examine the trial court's decision to

accept the referee's recommendation for an abuse of discretion. (See Sauer v. Superior

Court (1987) 195 Cal. App. 3d 213, 226.)

       The court held a hearing on the Referee Recommendation. At the outset, the court

acknowledged its independent obligation to consider and rule on Watchtower's objections

to the Referee's conclusions. The court initially expressed concern about the ex parte

nature of the hearing, but after recognizing the approaching trial date and that the parties

had fully briefed the issues, the court moved the hearing to the end of the calendar and

then provided the parties a full opportunity to argue their respective positions. Although

it appears the court did not read the Referee Recommendation or Watchtower's

opposition memorandum before the hearing, the record affirmatively supports that during

the hearing the court reviewed these documents, considered the newly submitted

declarations, and carefully listened to Watchtower's counsel's oral explanation of the

objections.

       Watchtower contends it was not possible for the court to read "195 pages of

written objections" during the hearing. The 195-page number is misleading.

Watchtower's substantive objections to the Referee Recommendation were contained in


                                              27
less than eight pages. The remaining pages included Lopez's affirmative discovery

requests, Watchtower's initial objections to the document requests (spanning about 55

pages of substantially identical, boilerplate objections), and the parties' briefs submitted

to the Referee. At the time of the hearing, the court was highly familiar with the issues

and the parties. It had presided over the case for almost two years, had ruled on similar

objections to earlier discovery requests, and had denied two summary judgment motions.

We are satisfied the trial judge had the ability to, and did, review the objections and other

relevant submissions during the hearing.

       At the subsequent hearings in February, March and May 2014, the court stated it

recalled reviewing and considering Watchtower's objections and that it had independently

found them to be without merit. Absent a contrary indication on the record, we are

required to accept the court's statements and presume the court complied with its

statutory duties. (See People v. Risenhoover (1968) 70 Cal. 2d 39, 56-57 [presumption

the trial court does what it is supposed to do and reversal is inappropriate unless the

record affirmatively shows the trial court misconstrued its powers].)

       Watchtower's reliance on Rockwell International Corp. v. Superior Court (1994)

26 Cal. App. 4th 1255 is misplaced. The Rockwell court found "the trial court abdicated

its judicial responsibility by simply entering an order on the referee's report as though it

were a binding decision of the court itself." (Id. at p. 1270.) Here, the court made clear

that it understood the report was not binding, and that it was required to consider

Watchtower's objections. Additionally, to the extent the Rockwell court suggested that in

every case a trial court must consider the transcript of the referee hearing and the parties'


                                             28
initial objections to the discovery, we disagree with this blanket rule. The statute requires

only that the trial court independently consider the referee's findings and any objections

and responses to these findings. (§ 644, subd. (b).) Although a court's review of the

referee hearing transcript and/or the initial discovery objections may be helpful under

certain circumstances, the rules do not mandate this in every case.

       Having concluded the court complied with its statutory duties, we now turn to

Lopez's contentions that the court abused its discretion in adopting the Referee's

conclusions regarding the PMQ document requests and Lösch's deposition.

                                 B. Document Production

       Watchtower contends the court erred in ordering the PMQ requested documents

produced because: (1) the document requests did not seek relevant information and were

"overly broad"; (2) the requests imposed an undue burden; (3) the order required the

production of documents protected by the attorney-client and penitential-communication

privileges; (4) the order violated third-party privacy rights; and (5) the order violated

Watchtower's First Amendment rights. For the reasons explained below, we find each of

these arguments to be without merit.

                           1. Relevance/Overbreadth Arguments

       California law provides parties with expansive discovery rights. Section 2017.010

states: "[A]ny party may obtain discovery regarding any matter, not privileged, that is

relevant to the subject matter involved in the pending action or to the determination of

any motion made in that action, if the matter either is itself admissible in evidence or

appears reasonably calculated to lead to the discovery of admissible evidence." (Italics


                                             29
added; see Garamendi v. Golden Eagle Ins. Co. (2004) 116 Cal. App. 4th 694, 712, fn. 8.)

The statutory phrase " 'subject matter' " is " 'broader than the issues' and is not limited to

admissible evidence." (Jessen v. Hartford Casualty Ins. Co. (2003) 111 Cal. App. 4th 698,

711; accord, Pacific Tel. & Tel. Co. v. Superior Court (1970) 2 Cal. 3d 161, 172-173.)

" 'For discovery purposes, information is relevant if it "might reasonably assist a party in

evaluating the case, preparing for trial, or facilitating settlement. . . ." [Citation.]

Admissibility is not the test and information unless privileged, is discoverable if it might

reasonably lead to admissible evidence. [Citation.] These rules are applied liberally in

favor of discovery [citation], and (contrary to popular belief), fishing expeditions are

permissible in some cases.' " (Garamendi, supra, 116 Cal.App.4th at p. 712, fn. 8.)

       Lopez brought several claims against Watchtower, including negligent hiring,

supervising, and retaining Campos, and failure to warn. To prevail on his negligent

hiring/retention claim, Lopez will be required to prove Campos was Watchtower's agent

and Watchtower knew or had reason to believe Campos was likely to engage in sexual

abuse. (Evan F. v. Hughson United Methodist Church (1992) 8 Cal. App. 4th 828, 836,

842-843 (Evan F.); see Phillips v. TLC Plumbing, Inc. (2009) 172 Cal. App. 4th 1133,

1139-1140; Juarez v. Boy Scouts of America, Inc. (2000) 81 Cal. App. 4th 377, 395-397.)

On the negligent supervision and failure to warn claims, Lopez will be required to show

Watchtower knew or should have known of Campos's alleged misconduct and did not act

in a reasonable manner when it allegedly recommended him to serve as Lopez's Bible

instructor. (See Federico v. Superior Court (1997) 59 Cal. App. 4th 1207, 1216; Juarez,

supra, at pp. 395-397.) For each claim, Lopez will also be required to prove the alleged


                                               30
sexual abuse occurred, causation, and compensatory damages. (See Evan F., supra, at p.

834.) Lopez sought punitive damages, which requires a showing of fraud, oppression, or

malice. (Civ. Code, § 3294.)

       Lopez's requests at issue on appeal identified documents concerning reports of

child sexual abuse by members of the Jehovah's Witnesses from 1979 to the present, and

documents prepared in response to a 1997 letter asking for information about known

child abusers in Jehovah's Witnesses congregations. Watchtower argues the postabuse

(post-1986) documents are not relevant to his claims because "they will not demonstrate

what Watchtower knew before Lopez was abused (notice), what Watchtower did with

information about Campos (negligence), or what an officer, director or managing agent of

Watchtower did to express approval or censure Campos's conduct (ratification)."

       Watchtower is viewing Lopez's discovery rights too narrowly. Although the

documents may not contain information specific to Watchtower's preincident knowledge

of Campos's dangerousness or its alleged ratification of Campos's conduct, the court had

a valid basis to find the documents were relevant or potentially relevant to other matters

at issue in the case.

       First, the postincident documents were potentially relevant to Lopez's punitive

damages claim, including the reprehensibility of Watchtower's actions. "The degree of

reprehensibility of the defendant's conduct is the most important indicator of the

reasonableness of a punitive damage award" (Izell v. Union Carbide Corp. (2014) 231
Cal. App. 4th 962, 985), and one relevant factor in this analysis is the extent to which the

defendant's alleged wrongful conduct involved repeated actions, including conduct


                                            31
occurring after the incident in question (see State Farm Mut. Auto. Ins. Co. v. Campbell

(2003) 538 U.S. 408, 419; Izell, supra, at pp. 985-986). Although punitive damages may

not be used to punish a defendant for injury inflicted on third parties, a jury may consider

evidence of harm to others in determining the reprehensibility of a defendant's conduct

toward the plaintiff. (Philip Morris USA v. Williams (2007) 549 U.S. 346, 355; Johnson

v. Ford Motor Co. (2005) 35 Cal. 4th 1191, 1202-1204; Izell, supra, at p. 986, fn. 10;

Boeken v. Philip Morris, Inc. (2005) 127 Cal. App. 4th 1640, 1691; see CACI No. 3943.)

By placing the defendant's wrongful conduct into the context of a continuing pattern and

practice, "an individual plaintiff can demonstrate that the conduct toward him or her was

more blameworthy and warrants a stronger penalty to deter continued or repeated conduct

of the same nature." (Johnson, supra, 35 Cal.4th at p. 1206, fn. 6; Izell, supra, 231

Cal.App.4th at p. 987, fn. 10.) Accordingly, if the postabuse documents contain

information that Watchtower continued to engage in similar conduct, this information

could support Lopez's punitive damages claim (if the case reaches that stage).

       The postabuse evidence may also be relevant on the issue whether Watchtower

acted with the willful and conscious disregard for Lopez's rights. If the documents show

Watchtower's agents continued to commit acts of child abuse and that Watchtower did

not change its policies and/or took no meaningful protective actions, this evidence may

be probative on the issue whether Watchtower was deliberately indifferent to Lopez's

rights in 1986. Failure to prevent similar incidents may tend to prove the earlier

acceptance of the abuse and thus willful and conscious disregard of Lopez's rights. (See




                                             32
Henry v. County of Shasta (9th Cir. 1997) 132 F.3d 512, 519-520; Grandstaff v. Borger

(5th Cir. 1985) 767 F.2d 161, 170.)

       A similar principle applies on liability issues. The postabuse documents may

contain information showing the nature of Watchtower's actions towards others accused

of child abuse and this evidence could potentially shed light on Watchtower's actions or

nonactions towards Campos and the intent underlying those actions. An entity's actions

and the intent with which the party engaged in such actions "may be inferred from

evidence of [its] subsequent conduct," including that the conduct was not merely a

mistake or an accident. (Tranchina v. Arcinas (1947) 78 Cal. App. 2d 522, 524; see Foley

v. Lowell (1st Cir. 1991) 948 F.2d 10, 14; see also In re Roman Catholic Archbishop of

Portland (Bankr. D.Or. 2005) 335 B.R. 815, 823 ["Although the relevant time frame for

these [clergy sexual abuse] claims is the time of the alleged misconduct, evidence of [the

Roman Catholic Archbishop's] later policies could possibly lead to evidence that would

be relevant to the claims of negligence . . . ."].) The postincident evidence may also be

relevant to test the validity of Watchtower's defenses regarding its knowledge of child

sexual abuse at the time of the incident and the effectiveness of its claimed steps to

protect Jehovah's Witnesses children in the 1980's.

       In responding to these asserted relevancy grounds, Watchtower argues "Campos

was not a cleric, agent, or employee of Watchtower" and therefore its postincident actions

towards other clerics, agents, or employees had no connection to the claims at issue. This

argument lacks merit at this stage of the litigation. The parties have stipulated the

congregation elders were Watchtower's agents, and Lopez alleged that before the alleged


                                             33
molestation occurred, congregation elders knew Campos had molested another child, yet

represented to its members that Campos was a qualified Jehovah's Witnesses Bible

instructor and was "very good with children." Lopez also alleged the elders knew

Campos had molested multiple children and despite this knowledge later elevated

Campos to the position of elder, an action Watchtower sanctioned. Given these

allegations, Watchtower's assertions that Campos was merely a "rank-and-file

congregation member" who perpetrated the alleged abuse unrelated to the Jehovah's

Witnesses congregation may be a successful defense (if proven), but it is not a basis for

precluding discovery.

       Moreover, contrary to Watchtower's assertions, the fact that the other molestation

incidents may have been different from the one that allegedly occurred here does not

mean the other-perpetrator evidence was not discoverable. While the trial court will have

to assess whether the information revealed in the documents is admissible (taking into

account similarity, remoteness, prejudice, etc.), these issues are not dispositive at the

discovery stage. A document may be discoverable even if it is unlikely to be admitted at

trial. (See Davies v. Superior Court (1984) 36 Cal. 3d 291, 301; Volkswagen of America,

Inc. v. Superior Court (2006) 139 Cal. App. 4th 1481, 1490-1491; Norton v. Superior

Court (1994) 24 Cal. App. 4th 1750, 1761.)

       Watchtower contends that even assuming the relevancy of the postabuse

documents, the document requests were patently overbroad given that they seek

documents prepared more than 25 years after the alleged abuse. But on the issues for

which the sexual abuse reports may be relevant, the court had a reasonable basis to


                                             34
conclude reports prepared long after the incident could contain information helpful to

Lopez's case, even if the document's remoteness to the incident may preclude its

admission at trial. Moreover, Watchtower never proposed any time limits it considered

reasonable. Viewing the totality of the circumstances (including the documents'

conceivable significance on both liability and punitive damage issues, and the court's

rejection of Watchtower's burdensome claims, discussed below), the court's

determination was not an abuse of discretion.

       In reaching this conclusion, we recognize that a 27-year postincident time period

for requested documents is unusual. But the breadth of the request is partly a function of

the permissive limitations statutes governing child sexual abuse, under which Lopez was

seeking to recover for an alleged wrongful act committed almost three decades earlier.7

Absent this tolling period or an equivalent circumstance, it is unlikely that a similarly

time-expansive document production would be upheld.

                   2. Claimed Burden of Document Production Request

       Watchtower additionally contends that even if the requested documents were

discoverable under the liberal discovery-relevancy standards, the court erred in ordering

it to produce the documents because the burden of responding to the requests was

oppressive and substantially outweighed any possible relevance or informational value of

the evidence. In support, Watchtower argues the evidence was "uncontroverted" that "the




7      Whether the lawsuit was timely and/or whether Lopez's claims are supported by
the facts is not before us.

                                             35
labor involved in locating and producing the virtually unlimited records Lopez requested

will require literally tens of thousands of man hours." (Italics added.)

       Assuming Watchtower did not waive the argument by failing to raise it with the

Referee, the court's rejection of this contention was fully supported by the record.

Contrary to Watchtower's assertions, the evidence regarding the administrative burden

was not "uncontroverted." Lopez presented evidence countering Watchtower's claim that

compliance with the Referee Recommendation would require years of "manually"

looking through its files. This included evidence showing Watchtower directed the elders

to send to Watchtower reports about all known child abuse perpetrators in their respective

congregations and gave specific instructions on the manner in which this information

should be reported, including to segregate the reports and place them in " 'Special Blue'

envelopes" that were to be kept indefinitely. From this, the court had a reasonable basis

to conclude the requested documents had been segregated within the congregational files

and thus decline to credit Watchtower's claim it would take "years" to locate the

responsive documents.

       The court's rejection of the burden argument was also supported by Watchtower's

conduct in refusing to take any—however minimal—steps to locate the responsive

documents or to offer any suggestions on how to reasonably narrow the request. At every

hearing from January through April 2014, the court repeated its concern that although

these documents had been first requested in October 2013, Watchtower had not made any

effort to identify any responsive documents. Watchtower's PMQ later admitted it was

possible to quickly locate responsive documents if Watchtower knew the identity of a


                                             36
sexual abuse perpetrator. Watchtower acknowledged it was aware of at least seven other

child sexual abuse perpetrators, but it did nothing to locate documents pertaining to these

individuals.

       The court's finding was also supported by evidence showing Watchtower had

scanned all documents from congregation files into a computer program that had a search

function. Although one elder (Ashe) opined the search function would not accurately

identify the other-perpetrator child abuse reports, Lopez's expert reached a contrary

conclusion and there is no suggestion Watchtower made any efforts to design a search or

consult with an individual qualified to conduct a search.

       Calcor Space Facility v. Superior Court (1997) 53 Cal. App. 4th 216, relied on by

Watchtower, does not support its arguments. Calcor involved a document request against

a nonparty that contained six pages of highly complex definitions and instructions and

did not provide reasonable specification of the documents sought. (Id. at pp. 219-221.)

In reversing an order compelling the documents, Calcor found the documents would have

no evidentiary value in the litigation and urged trial courts to use their authority to

prevent discovery abuse. (Id. at pp. 218-221.)

       This case is different. It involves a request against a party for specifically

described documents that have potential relevance to the subject matter of the lawsuit or

may lead to the discovery of relevant evidence. Watchtower has superior knowledge

regarding its files and documents, and the evidence showed the documents could be

identified. We are satisfied the trial court recognized the broad scope of the document

requests, but reasonably found Lopez's counsel sought the documents in good faith to


                                              37
obtain necessary and helpful information to prepare the case. Whether this court would

have reached the same conclusion as the trial court is not the issue. Instead, it is whether

the court acted in an arbitrary and capricious manner in ordering Watchtower to produce

documents responsive to the requests. Under the trial court's expansive authority over

discovery issues, we find the court's rulings were reasonable.

                                   3. Claimed Privileges

       Watchtower also contends the order was invalid because it violated attorney-client

and penitential-communication privileges.

       This contention is unavailing because Watchtower misconstrues the scope of the

order. We accept that certain requested documents could contain privileged material

upon which the court would have to rule in due course. But contrary to Watchtower's

assertions, neither the Referee nor the court ordered the production of privileged material.

Instead, the Referee specifically ruled that Watchtower may prepare a privilege log for

later review. This ruling was incorporated into the court's January 2 order, which

adopted the Referee Recommendation in full. Because responsive documents had not yet

been identified, neither the Referee, nor the trial court, was in a position to rule on any

specific privilege claims.

       Generally, "the privilege-claimant 'has the initial burden of proving the

preliminary facts to show the privilege applies.' " (Roman Catholic Archbishop of Los

Angeles v. Superior Court (2005) 131 Cal. App. 4th 417, 442 (Roman Catholic

Archbishop).) Once the claimant establishes the preliminary facts, it is presumed that the

matter sought to be disclosed was a communication made in confidence in the course of


                                              38
the lawyer-client or clergy-penitent relationship. (Evid. Code, § 917.) At that point, the

burden of proof shifts to the party opposing the privilege claim. (Roman Catholic

Archbishop, supra, at p. 442.)

       Because Watchtower had not yet produced a privilege log or identified any

specific confidential communications, it had not met its burden to show the preliminary

facts supporting the application of the privilege. Thus, its privilege claim was premature.

For example, as the court ruled earlier in this case, to the extent that the reports were

written and sent to Watchtower with the expectation they would be read by a third party,

they do not come within the penitential-communication privilege. (See Roman Catholic

Archbishop, supra, 131 Cal.App.4th at pp. 444-445; see also Conti v. Watchtower Bible

& Tract Society of New York, Inc. (2015) 235 Cal. App. 4th 1214, 1229-1230 (Conti).)

       Watchtower argues "the very categories and broad descriptions of information and

documents demanded by Lopez necessarily sought documents protected by the attorney-

client and clergy-penitent privileges . . . ." (Italics added.) The record does not support

this argument. In the challenged document requests, Lopez primarily sought reports

prepared by elders in response to Watchtower's requests for the information. There is no

indication that these reports necessarily arose from an attorney-client or a clergy-penitent

communication and/or were prepared in the context of litigation.

       Watchtower's reliance on Conti, supra, 235 Cal. App. 4th 1214, is misplaced.

Watchtower relies on the portion of Conti in which the Court of Appeal declined to

impose a duty on a clergy member to notify congregation members of a penitential

communication (e.g., a church member's private confession to a clergyperson) involving


                                              39
suspected child abuse. (Id. at p. 1230.) We agree with this principle, but it does not help

Watchtower on the issue of whether it met its preliminary burden to show an applicable

privilege. The Conti court recognized the fundamental importance of the penitential

communication privilege, but also found this privilege did not apply to communications

if they were shared with others or made with the expectation they would be disclosed

beyond the protected relationship. (Id. at pp. 1229-1230.) This principle applies equally

in this case and underscores the need for Watchtower to have provided a privilege log to

support any privilege claim.

       In asserting error on the privilege issue, Watchtower focuses on the Referee's

statement that it would review the claimed privileged documents "in camera."

Watchtower correctly argues that privileged communications are generally not subject to

in camera review. (See Costco Wholesale Corp. v. Superior Court (2010) 47 Cal. 4th
725, 736-737.) But there are two fundamental flaws with Watchtower's contention for

purposes of our appellate review. First, there is no showing on this record that

Watchtower raised this in camera issue below. Thus, it is waived. (See Cardinal Health

301, Inc. v. Tyco Electronics Corp. (2008) 169 Cal. App. 4th 116, 155.) More important,

this contention is unrelated to the court's sanctions order. The court did not sanction

Watchtower because it refused to provide the privileged documents for an in camera

review. Instead, the court imposed a sanction for Watchtower's willfully violating the

court's order to search for, identify, and produce nonprivileged documents (and/or at least

start this process), and prepare a privilege log for any responsive privileged documents.

It is undisputed that Watchtower failed to do this. To the extent Watchtower is arguing


                                             40
that it did not make any effort to comply with the court's order because it was concerned

with the Referee's summary reference to an in camera hearing, we find this argument

unconvincing.

                               4. Third-Party Privacy Rights

       Watchtower contends the court's January 2 order was also invalid because it would

violate the privacy rights of others, and the court "failed to adequately take the rights of

those third parties into consideration . . . ." The Referee and the trial court rejected these

arguments because the order specifically permitted Watchtower to redact names,

birthdates, and Social Security numbers from the documents.

       Watchtower argues the redaction would not prevent the violation of privacy rights

"where the circumstances surrounding such reports would nonetheless make them readily

identifiable to anyone with a modicum of familiarity with those individuals." This

argument is unsupported by the record. There were no facts before the Referee or the

trial court showing the documents would disclose the identities of the individuals after

deleting personal identifying information. To the extent Watchtower believes that a

particular document would fall within this category, it had the right to seek some form of

protection. But the record does not support a blanket objection based on third-party

privacy rights given the order's express redaction provision.

       We find unavailing Watchtower's additional argument that the documents relating

to other child abuse perpetrators were sought solely to assist Lopez's counsel in soliciting

additional clients. The Referee and the court rejected this argument, and they had a




                                              41
reasonable basis to do so. There is no basis in the appellate record showing the court

abused its discretion in finding the discovery was sought for proper purposes.

                               5. First Amendment Objection

       Watchtower next argues the January 2 order was improper because it violated its

First Amendment religious freedom rights. In support, Watchtower contends that issues

of ratification and agency are "inquiries which necessarily require the court to entangle

itself in the interpretation, evaluation and determination of the religious beliefs and

internal governance of Jehovah's Witnesses." This argument is not a basis for limiting

discovery at this stage of the litigation. The court's January 2 order did not reflect the

court's ruling that Lopez's ratification or agency theories are legally valid or that the court

or jury will be permitted to engage in factfinding that would interfere with religious

doctrine.

       In a related argument, Watchtower relies on a line of cases applying the

ministerial-privilege doctrine, a constitutionally based rule that exempts religious

organizations from liability arising from employment-related claims by a religious figure.

(See Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC. (2012) __ U.S. __

[132 S. Ct. 694, 706-707]; Alcazar v. Corp. of Catholic Archbishop (9th Cir. 2010) 598
F.3d 668, 672-673, affd. in part and vacated in part, 627 F.3d 1288; see also Henry v. Red

Hill Evangelical Lutheran Church of Tustin (2011) 201 Cal. App. 4th 1041, 1053.) This

doctrine " 'is based on the notion a church's appointment of its clergy, along with such

closely related issues as clerical salaries, assignments, working conditions, and

termination of employment, is an inherently religious function because clergy are such an


                                              42
integral part of a church's functioning as a religious institution.' " (Henry v. Red Hill,

supra, at p. 1053; Roman Catholic Archbishop, supra, 131 Cal.App.4th at p. 433.)

       This rule is not applicable here. The ministerial exception applies to bar an action

by a clergy member against a religious institution. (See Roman Catholic Archbishop,

supra, 131 Cal.App.4th at p. 433.) Watchtower has not cited, nor are we aware of, any

decisions extending this rule to preclude a third party action against a religious

organization for the tortious conduct of its agents. And the law appears to be to the

contrary. (See Evan F., supra, 8 Cal.App.4th at pp. 841-843 [Methodist pastor molesting

minor]; Stevens v. Roman Catholic Bishop of Fresno (1975) 49 Cal. App. 3d 877, 884-887

[visiting French priest held agent of local diocese for purposes of holding the diocese

liable for priest's negligence in vehicle accident].)

       More than 10 years ago, a Court of Appeal rejected a similar First Amendment

argument seeking to preclude the production of documents in a child sexual abuse case.

(Roman Catholic Archbishop, supra, 131 Cal.App.4th at pp. 432-433.) There, the grand

jury subpoenaed documents from the Archdiocese to determine whether to indict priests

who allegedly sexually abused children while working for the Archdiocese. (Id. at p.

425.) In affirming orders compelling the document production, the court rejected

arguments that the disclosure order violated constitutional religious freedom rights, and

found the asserted "ecclesiastical abstention doctrine" and the "ministerial exception" rule

were inapplicable to the case. (Id. at pp. 430-440.) The court also held "the disclosure of

the subpoenaed documents . . . will not result in excessive entanglement or any other

violation of the establishment clause." (Id. at p. 436.)


                                              43
                                   C. Lösch's Deposition

       Watchtower contends the court erred in ordering it to produce Lösch for

deposition. The court's order was based on the court's adoption of the Referee's finding

that Lösch is a "managing agent" under section 2025.280, subdivision (a), and thus

service of the notice on Watchtower was sufficient to require Lösch's appearance. On the

factual record before us, we determine Lopez did not satisfy his minimal burden to

present evidence showing Lösch fell within the statutory "managing agent" category.

(§ 2025.280, subd. (a).) Accordingly, the order compelling Watchtower to produce

Lösch was invalid and the court did not have the authority to sanction Watchtower for its

noncompliance with this order.

                                  1. Statutory Framework

       Generally, a party may require the deposition of a nonparty only if the party serves

the deponent with a deposition subpoena. (§ 2025.280, subd. (b).) Thus, a deposition

notice served on the opposing party is inadequate to compel a third party's attendance.

(Ibid.) However, a subpoena is not required if the deponent is "an officer, director,

managing agent, or employee of a party." (§ 2025.280, subd. (a).) The discovery statutes

refer to this deponent as a "party-affiliated deponent." (§ 2025.450, subd. (h).) The

requisite "party-affiliated" relationship must exist at the time of the deposition notice.

(Maldonado v. Superior Court (2002) 94 Cal. App. 4th 1390, 1398 (Maldonado).)

       If a party-affiliated deponent fails to obey a court order to attend a deposition, the

court may impose monetary, evidentiary, issue, or terminating sanctions against the party.

(§§ 2025.450, subd. (h), 2025.480, subd. (k); see § 2023.030.) However, if the deponent


                                              44
is not a party or a party-affiliated deponent, the court has no authority to impose sanctions

on the party for the deponent's disobedience of the order. (See ibid.; § 2025.280, subd.

(b); Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter Group

2015) ¶ 8:824, p. 8E-144.) By creating this distinction, the Legislature necessarily

recognized a party should not be sanctioned if it had no legal or practical means to

require the nonparty deponent to attend his or her deposition.

                             2. Definition of Managing Agent

       Both parties acknowledge that Lösch was not a party, nor was he an officer,

director, or employee of Watchtower. However, Lopez argued Lösch was a party-

affiliated deponent because he was a "managing agent" based on his status as a member

of a Jehovah's Witnesses organization known as the "Governing Body." In support,

Lopez presented evidence showing the Governing Body issues policy directives

applicable to Watchtower and the local congregations. Although Watchtower argued

below (and on appeal) that the Governing Body has solely a spiritual function within the

Jehovah's Witnesses religion, Lopez's evidence showed that the Governing Body has

broader administrative responsibilities, such as issuing policy guidelines regarding child

abuse prevention and reporting in local congregations. The Referee, as a trier of fact, was

entitled to find this evidence credible and reject Watchtower's contrary evidence. On its

independent review, the court also had a reasonable basis to adopt this factual finding in

its January 2 order.

       But the fact the Governing Body had this policymaking function does not answer

the question whether Lösch was Watchtower's "managing agent." The California


                                             45
Supreme Court has defined a "managing agent" for purposes of the discovery statutes as

"a person who may exercise his judgment and discretion in dealing with corporate

matters, who can be expected to comply with [the party's] directive to appear for [the

requested examination], and who can be anticipated to identify himself with the interests

of the corporation." (Waters v. Superior Court (1962) 58 Cal. 2d 885, 896 (Waters).)

"The question whether a particular deponent is a 'managing agent' of one of the parties

for purposes of pretrial discovery proceedings must of necessity be answered

pragmatically" and is highly dependent on the particular factual circumstances before the

court. (Id. at pp. 896-897; see Roehl v. Texas Co. (1930) 107 Cal. App. 691, 704.) In

analyzing the issue, California courts look to federal court decisions that apply a similar

"managing agent" test. (Waters, at pp. 895-896; see Reed Paper Co. v. Proctor &

Gamble Distributing Co. (D.Me. 1992) 144 F.R.D. 2, 4.) Generally, it is the party

seeking to compel the deposition that has the initial burden to show the foundational facts

to support a "managing agent" finding. (See Sugarhill Records, Ltd. v. Motown Record

Corp. (S.D.N.Y. 1985) 105 F.R.D. 166, 170.)

       Before applying the Waters test, we note our agreement with Lopez that a

"managing agent" need not be an employee. Given that the terms "employee," "officer,"

"director," and "managing agent" are each used in the statutory description of a party-

affiliated deponent, and the statute uses these terms in the disjunctive (§ 2025.280, subd.

(a)), we agree that a "managing agent" need not also be an employee, officer, or director.

Otherwise, the use of the phrase "managing agent" would be surplusage. (See Reno v.

Baird (1998) 18 Cal. 4th 640, 658 [" '[c]ourts should give meaning to every word of a


                                             46
statute if possible, and should avoid a construction making any word [or phrase]

surplusage' "].) This conclusion is consistent with analysis by federal courts, which have

recognized that a third party (such as an independent contractor or former officer) may be

deemed a party's "managing agent" upon a factual showing that the deponent currently

serves in that functional role. (United States v. Afram Lines, Ltd. (1994) 159 F.R.D. 408,

413 (Afram); see Founding Church of Scientology, Inc. v. Webster (Fed. Cir. 1986) 802
F.2d 1448, 1451-1453; Dubai Islamic Bank v. Citibank, N.A. (S.D.N.Y. 2002) 2002 WL
1159699, p. *3; U. S. Fidelity & Guar. Co. v. Braspetro Oil Services Co. (S.D.N.Y.

2001) 2001 WL 43607, p. *3 (Braspetro); Calgene, Inc. v. Enzo Biochem, Inc. (E.D.Cal.

1993) 1993 WL 645999, p. *8.) We also find Watchtower's reliance on decisions

construing the "managing agent" phrase within the meaning of Civil Code section 3294,

subdivision (b) not particularly helpful because the punitive damages and discovery

statutes have different language, purposes, and objectives.

              3. Insufficient Evidence Showing Lösch Is a Managing Agent

       With these principles in mind, we turn to consider the three Waters factors: (1)

does the person exercise judgment and discretion in dealing with the party's matters; (2)

can the person be expected to comply with the party's directive to appear; and (3) can the

person be anticipated to identify himself or herself with the party's interests. (Waters,

supra, 58 Cal.2d at p. 896.)

       Lopez's evidence satisfies the first and third factors. Lopez presented Shuster's

deposition testimony stating Lösch is a long-standing member of the Governing Body,

which approves operational guidelines for the United States Branch of the Jehovah's


                                             47
Witnesses organization, including issuing directives for preventing and investigating

child sexual abuse within the church. Shuster also testified that the Governing Body

"oversees" the worldwide activity of Jehovah's Witnesses.

       Based on this testimony, the court could reasonably infer Lösch (as a Governing

Body member) had the authority to, and did, exercise supervisorial authority and

discretionary judgment over Watchtower's operations, including those potentially

relevant to the issues in this case. Based on this same evidence, the court could have also

reasonably found Lösch would likely identify with Watchtower's interests.

       However, Lopez failed to produce any evidence on the second Waters factor:

whether the proposed deponent can be expected to comply with the party's directive to

appear. Although there was evidence indicating the Governing Body (and its members)

asserted authority over Watchtower and could influence its conduct, there was no

evidence showing the reverse was true. For example, Lopez proffered no facts to indicate

that Lösch receives compensation or other tangible benefits from Watchtower or that

Governing Body members had previously complied with such deposition directives. (See

Afram, supra, 159 F.R.D. at p. 415 [deponent's "history of cooperating with a party in

discovery may be probative of the party's ability to rely on the agent to testify"].)

Likewise, there was no evidence concerning the Governing Body's status as a separate

legal entity or as an affiliate of Watchtower. (See Braspetro, supra, 2001 WL 43607, *5

[fact that deponent is "completely separate entity from [party], without any contractual

obligation to act on [party's] behalf" means "there is no reason to assume that [party] can

assure participation in a deposition for an action to which [deponent] is not a party"].)


                                             48
Without evidence from which a reasonable inference can be drawn that Watchtower had

some legal or practical ability to influence Lösch's decision to attend the deposition, there

is no basis to conclude Lösch could be expected to comply with Watchtower's directives

to appear.

       If the deponent is the party's employee, officer, or director, an entity has

substantial practical control to compel the attendance of these individuals, including the

ability to terminate an employee who refuses to appear at a noticed deposition or to end

the relationship with its officer or director. (See Twin Lock, Inc. v. Superior Court (1959)

52 Cal. 2d 754, 759 ["There can be no doubt that a witness . . . will be under considerable

coercion to attend whenever his corporate employer is placed upon the severe sanctions

authorized by section 2034."].) But if the deponent has no formal or legal role within the

party's organization, there must be some additional factual basis to establish the party has

the practical ability to require the nonparty's compliance. (See Maldonado, supra, 94

Cal.App.4th at p. 1398 [holding party was not required to produce a former employee

even if "the former employees are far more knowledgeable about the litigation than

anyone currently employed by the company"].)

       Viewing the entire record and applying the required pragmatic analysis, there was

insufficient evidence to support a determination that Lösch was Watchtower's "managing

agent" for purposes of compelling his deposition and granting sanctions for his

nonappearance. The discovery statutes must be construed to ensure fairness and that the

ends of justice are served. Because a party may be subject to severe sanctions if a party-

affiliate does not attend a deposition, there must be at least some minimal showing that


                                             49
the party has the ability to induce the deponent to attend the scheduled deposition. A

contrary conclusion would be unjust and inconsistent with the purposes of discovery

procedures under California law—to avoid surprise, aid in ensuring all parties are in

possession of relevant facts, and assure fairness to all parties.

                                 III. Terminating Sanctions

       Watchtower also contends the court erred in issuing terminating sanctions.

Because the court ordered the sanctions issued based on both discovery orders, and we

are reversing one of those orders, the matter must be remanded to the trial court. But

given that the issues may arise again on remand and for purposes of judicial efficiency,

we shall rule on Watchtower's contention.

       California discovery law authorizes a range of penalties for a party's refusal to

obey a discovery order, including monetary sanctions, evidentiary sanctions, issue

sanctions, and terminating sanctions. (§§ 2023.010, 2023.030; Los Defensores, Inc. v.

Gomez (2014) 223 Cal. App. 4th 377, 390; Doppes v. Bentley Motors, Inc. (2009) 174
Cal. App. 4th 967, 991 (Doppes).) A court has broad discretion in selecting the

appropriate penalty, and we must uphold the court's determination absent an abuse of

discretion. (Los Defensores, supra, at p. 390.) We defer to the court's credibility

decisions and draw all reasonable inferences in support of the court's ruling. (Id. at pp.

390-391.)

       Despite this broad discretion, the courts have long recognized that the terminating

sanction is a drastic penalty and should be used sparingly. (See Newland v. Superior

Court (1995) 40 Cal. App. 4th 608, 613-616.) A trial court must be cautious when


                                              50
imposing a terminating sanction because the sanction eliminates a party's fundamental

right to a trial, thus implicating due process rights. (See Lyons v. Wickhorst (1986) 42
Cal. 3d 911, 916; Newland, supra, 40 Cal.App.4th at pp. 613-614.) The trial court should

select a sanction that is " ' "tailor[ed] . . . to the harm caused by the withheld

discovery." ' " (Doppes, supra, 174 Cal.App.4th at p. 992.) " '[S]anctions "should be

appropriate to the dereliction, and should not exceed that which is required to protect the

interests of the party entitled to but denied discovery." ' " (Ibid.)

       The discovery statutes thus "evince an incremental approach to discovery

sanctions, starting with monetary sanctions and ending with the ultimate sanction of

termination." (Doppes, supra, 174 Cal.App.4th at p. 992, italics added.) Although in

extreme cases a court has the authority to order a terminating sanction as a first measure

(see Miranda v. 21st Century Ins. Co. (2004) 117 Cal. App. 4th 913, 928-929; Alliance

Bank v. Murray (1984) 161 Cal. App. 3d 1, 10), a terminating sanction should generally

not be imposed until the court has attempted less severe alternatives and found them to be

unsuccessful and/or the record clearly shows lesser sanctions would be ineffective (see

Van Sickle v. Gilbert (2011) 196 Cal. App. 4th 1495, 1516; Doppes, supra, 174

Cal.App.4th at p. 992; Oliveros v. County of Los Angeles (2004) 120 Cal. App. 4th 1389,

1399; R.S. Creative, Inc. v. Creative Cotton, Ltd. (1999) 75 Cal. App. 4th 486, 496).

       There is no question that Watchtower willfully failed to comply with the document

production order. In the January 2 written order, the court required Watchtower to

produce the documents requested in Lopez's PMQ deposition notice, and the court

repeated this order at several subsequent hearings, including with respect to the postabuse


                                               51
reports. Watchtower made no effort to comply with the order, and instead continued to

repeat its previously unsuccessful objections. The court rejected the credibility of

Watchtower's assertions that it would need to physically inspect each congregation file

and that this inspection would take many years to complete. The court instead credited

the Watchtower PMQ's deposition testimony that all potentially responsive documents

have been scanned into a computer system and Lopez's expert's opinion that this

computer system has a search function that could assist in identifying the requested

documents. The court also repeatedly emphasized Watchtower's failure to take any

steps—however minimal—toward complying with the court's order.

       On this record, the court had the authority to impose sanctions for Watchtower's

willful disobedience of its order. But, as Lopez admits, the terminating sanctions order

was the first and only sanction imposed (along with a monetary sanction for the Lösch

deposition costs). And the court imposed the sanction within four months of its initial

document production order.

       The fundamental flaw with the court's approach is that there is no basis in the

record showing the court could not have obtained Watchtower's compliance with lesser

sanctions or that another sanction could not effectively remedy the discovery violation.

To the contrary, the record supports that the court had numerous tools at its disposal to

compel compliance before imposing the ultimate sanction. For example, the court could

have imposed a significant monetary penalty for every day Watchtower did not search for

the documents and/or for each day the responsive documents were not produced.

Alternatively, the court could have imposed evidentiary or issue sanctions to replace the


                                            52
information that would or could be included within those documents. When a party does

not produce ordered documents, the court is entitled to infer the documents would contain

evidence damaging to that party's case and instruct the jury accordingly. (See Kuhns v.

State of California (1992) 8 Cal. App. 4th 982, 987-990.) Thus, as Watchtower now

proposes "the trial court could have . . . ordered an issue sanction that would have

precluded Watchtower from disputing certain aspects of liability at trial." Or—if the case

proceeded to the punitive damage stage—the court could have considered instructing the

jury that Watchtower refused to produce documents concerning subsequent child sexual

abuse incidents, and from that the jury could infer Watchtower had engaged in a pattern

and practice of ignoring and/or ratifying sexual abuse by its agents.

       Although the court made a conclusory observation in its written order that it had

considered imposing issue or evidentiary sanctions, the record does not contain any basis

to find the court had made a meaningful effort to determine whether the alternatives

would be effective. The court suggested only that a suitable alternate sanction could not

be devised because the "materials requested are relevant to nearly [every] aspect of

[Lopez's] claim[s]."

       This finding is unsupported. Viewing the record at this stage of the litigation, it is

unlikely the responsive information would relate to at least some of the core issues at

trial, including whether Lopez was in fact a victim of the abuse, whether Castro was

Watchtower's agent, whether Watchtower's statute of limitations defense applied in this

case, and the existence and extent of Lopez's economic and/or emotional distress

damages. Watchtower previously complied with the court's order to produce all


                                             53
unprivileged documents pertaining to Castro and Watchtower's knowledge of his prior or

subsequent misconduct, and these documents would have contained information on

several of these core issues. Given that there were disputed issues unaffected by the

document production and the court and parties made no meaningful effort to at least

consider and discuss possible alternative sanctions, the court's conclusion that there was

no effective alternate sanction is premature and unsupported.

        We conclude the court erred in ordering terminating sanctions because there was

no evidence that lesser sanctions would have failed to obtain Watchtower's compliance

with the document production order and because there were other possible sanctions that

could have effectively remedied the discovery violation. On remand, the court has broad

discretion to start with a different sanction that does not wholly eliminate Watchtower's

right to a trial.




                                            54
                                     DISPOSITION

       We order the court to vacate: (1) the portion of the January 2 order requiring

Watchtower to produce Lösch for his deposition; (2) the order granting terminating and

monetary sanctions; and (3) the entry of default and the default judgment. Each party to

bear its own costs.


                                                                    HALLER, Acting P. J.
WE CONCUR:



MCDONALD, J.



O'ROURKE, J.




                                            55